Order granting defendant’s motion to preclude unless plaintiff serve a further bill of particulars in compliance with items “ 3 ” and “ 4 ” of defendant’s demand, modified on the law by striking from the ordering paragraph thereof the words “ items * 3 ’ and ‘ 4 ’ ” and substituting therefor the words “item ‘ 3 ’”. As thus modified, the order is affirmed, with $10 costs and disbursements to appellant, the bill of particulars to be served within ten days from the entry of the order hereon. In our opinion the bill of particulars furnished was in substantial compliance with the order of January 22, 1947, insofar as it required a statement of particulars in compliance with item “4” of defendant’s demand of Rovember 23, 1946. Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.